IN THE SUPREME COURT OF TEXAS


                                 No. 06-0239


   IN RE  MARINER HEALTH CARE OF NASHVILLE INC., INDIVIDUALLY AND/OR D/B/A
                       MARINER HEALTH OF NORTH DALLAS


                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed March  24,  2006,  is
granted.   The order styled Order  Granting  Plaintiff's  Motion  to  Compel
Production of Financial Statement Reflecting Net Worth, dated  February  27,
2006, in Cause No. 03-9382-G,  styled  Teresa  Beall,  Individually  and  as
Representative of The Estate of Billie  Hugh  Beall,  Deceased,  et  al.  v.
Mariner Health Care of Nashville, Inc., Individually  and/or  d/b/a  Mariner
Health of North Dallas, Mariner Health Care, Inc.,  et  al.,  in  the  134th
Judicial District Court of Dallas County, Texas, is stayed  pending  further
order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before April 7, 2006.



            Done at the City of Austin, this March 28, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk